DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 4/13/2022 have been entered. Claims 45-51 have been added. Claims 1-51 remain pending, and are subject to the election requirement dated 2/16/2022.

Election/Restrictions
Applicant’s election of Group I, presently claims 1-20 and 45-51 in the reply filed on 4/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/13/2022.
Applicant’s species election of SEQ ID NO: 1 and the compound of claim 26 in the reply filed on 4/13/2022 is acknowledged. In so much that claim 26 is not part of elected Group I and in view of the newly added 45-51, the species election is construed as an election of the azobenzene derivative compound of claim 50. Because applicant did not distinctly and specifically point out the supposed errors in the election requirement, the election has been treated as an election without traverse (M.P.E.P. § 818.01(a)).
Claims 16, 18, 46-49, and 51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/13/2022.
Claims 1-15, 17, 19, 20, 45, and 50 are under consideration on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural product without significantly more. 
This rejection addresses the elected species of SEQ ID NO: 1 for claims 1 and 2.
Claim 1 recites an engineered terminal deoxynucleotidyl transferase (TdT), wherein one, or more, amino acid residues of the TdT are modified, resulting in a TdT capable of controlled addition of nucleotides to the 3’ end of a single-stranded polynucleotide. Claim 2 depends from claim 1 and further limits the TdT of claim 1 (in-part) to SEQ ID NO: 1 (murine full length TdT). Claim 3 requires the engineered TdT to be capable of photoisomerization
At this time, the broadest reasonable interpretation of the scope of claim 1 reads on wherein one or more amino acid residues are post-translationally modified endogenously. Regarding claim 1, Efcavitich et al. (US 2016/108382; provided in the IDS dated 11/19/2019) teaches several species of terminal deoxynucleotidyl transferase as set forth in polypeptide sequences of SEQ ID NO: 1, 3, 5, 7, and 9 (see pages 4-8)., Efcavitich teaches controlling the addition of nucleotides to a single-stranded polynucleotide by utilizing 3’ hydroxyl blocked nucleotides which pauses synthesis with the addition of each new base (¶0005, Fig. 2, ¶0008, and ¶0025). Motea et al. (Biochimica et Biophysica Acta (2010), 1804, 1151–1166; Reference U) teaches that TdT is post-translationally modified in cells such as by phosphorylation (p1162, subheading 6). Therefore, claim 1 is directed is directed towards a natural product.
 Regarding claim 2, SEQ ID NO: 9 of Efcavitich (Db or database) is directed towards the murine TdT and 99.6% identical to SEQ ID NO: 1 (Qy or query) of the instant application and is thus directed towards a natural product (also see ¶0026), as forth by the appended ABSS sequence search:
RESULT 2
US-14-918-212-9
; Sequence 9, Application US/14918212
; Publication No. US20160108382A1
; GENERAL INFORMATION
;  APPLICANT: Molecular Assemblies, Inc
;  APPLICANT:Efcavitich, J. W.
;  APPLICANT:Sylvester, Juliesta E.
;  TITLE OF INVENTION: MODIFIED TEMPLATE-INDEPENDENT ENZYMES FOR POLYDEOXYNUCLEOTIDE
;  TITLE OF INVENTION:SYNTHESIS
;  FILE REFERENCE: MOLA-002/01US 31144/22
;  CURRENT APPLICATION NUMBER: US/14/918,212
;  CURRENT FILING DATE: 2015-10-20
;  PRIOR APPLICATION NUMBER: 62/065976
;  PRIOR FILING DATE: 2014-10-20
;  NUMBER OF SEQ ID NOS: 9
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 9
;  LENGTH: 510
;  TYPE: PRT
;  ORGANISM: Mus musculus
US-14-918-212-9

  Query Match             99.5%;  Score 2635;  DB 14;  Length 510;
  Best Local Similarity   99.6%;  
  Matches  508;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 MDPLQAVHLGPRKKRPRQLGTPVASMPYDIRFRDLVLFILEKKMGTTRRAFLMELARRKG 60
              ||||||||||||||||||||||||| ||||||||||||||||||||||||||||||||||
Db          1 MDPLQAVHLGPRKKRPRQLGTPVASTPYDIRFRDLVLFILEKKMGTTRRAFLMELARRKG 60

Qy         61 FRVENELSDSVTHIVAENNSGSDVLEWLQLQNIKASSEFELLDISWLIECMGAGKPVEMM 120
              |||||||||||||||||||||||||||||||||||||| |||||||||||||||||||||
Db         61 FRVENELSDSVTHIVAENNSGSDVLEWLQLQNIKASSELELLDISWLIECMGAGKPVEMM 120

Qy        121 GRHQLVVNRNSSPSPVPGSQNVPAPAVKKISQYACQRRTTLNNYNQLFTDALDILAENDE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GRHQLVVNRNSSPSPVPGSQNVPAPAVKKISQYACQRRTTLNNYNQLFTDALDILAENDE 180

Qy        181 LRENEGSCLAFMRASSVLKSLPFPITSMKDTEGIPCLGDKVKSIIEGIIEDGESSEAKAV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LRENEGSCLAFMRASSVLKSLPFPITSMKDTEGIPCLGDKVKSIIEGIIEDGESSEAKAV 240

Qy        241 LNDERYKSFKLFTSVFGVGLKTAEKWFRMGFRTLSKIQSDKSLRFTQMQKAGFLYYEDLV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LNDERYKSFKLFTSVFGVGLKTAEKWFRMGFRTLSKIQSDKSLRFTQMQKAGFLYYEDLV 300

Qy        301 SCVNRPEAEAVSMLVKEAVVTFLPDALVTMTGGFRRGKMTGHDVDFLITSPEATEDEEQQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SCVNRPEAEAVSMLVKEAVVTFLPDALVTMTGGFRRGKMTGHDVDFLITSPEATEDEEQQ 360

Qy        361 LLHKVTDFWKQQGLLLYCDILESTFEKFKQPSRKVDALDHFQKCFLILKLDHGRVHSEKS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LLHKVTDFWKQQGLLLYCDILESTFEKFKQPSRKVDALDHFQKCFLILKLDHGRVHSEKS 420

Qy        421 GQQEGKGWKAIRVDLVMCPYDRRAFALLGWTGSRQFERDLRRYATHERKMMLDNHALYDR 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GQQEGKGWKAIRVDLVMCPYDRRAFALLGWTGSRQFERDLRRYATHERKMMLDNHALYDR 480

Qy        481 TKRVFLEAESEEEIFAHLGLDYIEPWERNA 510
              ||||||||||||||||||||||||||||||
Db        481 TKRVFLEAESEEEIFAHLGLDYIEPWERNA 510
	Regarding claim 3, naturally occurring TdT enzyme(s) are capable of being photoisomerized with ultraviolet light, as taught by Modak et al. (The Journal of Biochemistry (1982), 257(24), 15105-15109; Reference V). See Modak at p15105, subheading “Enzymes” and “Ultraviolet Irradiation and SDS-Polyacrylamide Gel Electrophoresis”). Therefore, claim 3 is directed towards a natural product.
Regarding claims 1-3, there does not appear to be any evidence of the record that the claimed enzyme possesses any markedly different characteristic as compared to the nature-based products set forth above. Therefore, this judicial exception is not integrated into a practical application .
Regarding claims 1-3, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are only directed towards the TdT enzyme itself and the claims read on naturally occurring TdT enzymes as set forth above.
Therefore, claims 1-3 are found patent ineligible under 35 U.S.C. § 101 at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites a “non-naturally occurring amino acid”, which blurs the metes and bounds of this claim because it could either be referring to a) a negative limitation that completely excludes the 20 genetically encoded amino acids from substitution within the claimed TdT enzyme, or b) substitutions to the claimed TdT enzyme that introduce one of the 20 genetically encoded amino acids at a position where it would not naturally occur (e.g. substituting any non-cysteine residue with a cysteine). In so much that these two claim interpretations are mutually exclusive with respect to claim scope, the claim must be held as indefinite. Correction and/or clarification is required.
The term “interfere” in claim 9 is a relative term which renders the claim indefinite. The term “interfere” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Correction is required.
In so much that claim 10 depends from claim 9 and does not resolve the point of confusion, claim 10 must be rejected with claim 9 as indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Efcavitich et al. (US 2016/108382; provided in the IDS dated 11/19/2019) as evidenced by Motea et al. (Biochimica et Biophysica Acta (2010), 1804, 1151–1166; Reference U) and Modak et al. (The Journal of Biochemistry (1982), 257(24), 15105-15109; Reference V).
Efcavitich teaches several species of terminal deoxynucleotidyl transferase as set forth in polypeptide sequences of SEQ ID NO: 1, 3, 5, 7, and 9 (see pages 4-8)., Efcavitich teaches controlling the addition of nucleotides to a single-stranded polynucleotide by utilizing 3’ hydroxyl blocked nucleotides which pauses synthesis with the addition of each new base (¶0005, Fig. 2, ¶0008, and ¶0025), anticipating claim 1.
Regarding claim 1, Efcavitich is silent regarding the modification of any particular amino acid residue. However,  Motea teaches that TdT is post-translationally modified in cells such as by phosphorylation (p1162, subheading 6). Therefore, Efcavitich as evidenced by Motea anticipates the embodiment of post-translation modification for the modified amino acid residues of claim 1.
Regarding claims 1 and 2, SEQ ID NO: 9 of Efcavitich is directed towards the murine TdT and 99.6% identical to SEQ ID NO: 1 of the instant application (also see ¶0026), as forth by the appended ABSS sequence search, and so anticipates claim 2 and alternatively anticipates the modified amino acid residues (relative to SEQ ID NO: 1) of claim 1:
RESULT 2
US-14-918-212-9
; Sequence 9, Application US/14918212
; Publication No. US20160108382A1
; GENERAL INFORMATION
;  APPLICANT: Molecular Assemblies, Inc
;  APPLICANT:Efcavitich, J. W.
;  APPLICANT:Sylvester, Juliesta E.
;  TITLE OF INVENTION: MODIFIED TEMPLATE-INDEPENDENT ENZYMES FOR POLYDEOXYNUCLEOTIDE
;  TITLE OF INVENTION:SYNTHESIS
;  FILE REFERENCE: MOLA-002/01US 31144/22
;  CURRENT APPLICATION NUMBER: US/14/918,212
;  CURRENT FILING DATE: 2015-10-20
;  PRIOR APPLICATION NUMBER: 62/065976
;  PRIOR FILING DATE: 2014-10-20
;  NUMBER OF SEQ ID NOS: 9
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 9
;  LENGTH: 510
;  TYPE: PRT
;  ORGANISM: Mus musculus
US-14-918-212-9

  Query Match             99.5%;  Score 2635;  DB 14;  Length 510;
  Best Local Similarity   99.6%;  
  Matches  508;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 MDPLQAVHLGPRKKRPRQLGTPVASMPYDIRFRDLVLFILEKKMGTTRRAFLMELARRKG 60
              ||||||||||||||||||||||||| ||||||||||||||||||||||||||||||||||
Db          1 MDPLQAVHLGPRKKRPRQLGTPVASTPYDIRFRDLVLFILEKKMGTTRRAFLMELARRKG 60

Qy         61 FRVENELSDSVTHIVAENNSGSDVLEWLQLQNIKASSEFELLDISWLIECMGAGKPVEMM 120
              |||||||||||||||||||||||||||||||||||||| |||||||||||||||||||||
Db         61 FRVENELSDSVTHIVAENNSGSDVLEWLQLQNIKASSELELLDISWLIECMGAGKPVEMM 120

Qy        121 GRHQLVVNRNSSPSPVPGSQNVPAPAVKKISQYACQRRTTLNNYNQLFTDALDILAENDE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GRHQLVVNRNSSPSPVPGSQNVPAPAVKKISQYACQRRTTLNNYNQLFTDALDILAENDE 180

Qy        181 LRENEGSCLAFMRASSVLKSLPFPITSMKDTEGIPCLGDKVKSIIEGIIEDGESSEAKAV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LRENEGSCLAFMRASSVLKSLPFPITSMKDTEGIPCLGDKVKSIIEGIIEDGESSEAKAV 240

Qy        241 LNDERYKSFKLFTSVFGVGLKTAEKWFRMGFRTLSKIQSDKSLRFTQMQKAGFLYYEDLV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LNDERYKSFKLFTSVFGVGLKTAEKWFRMGFRTLSKIQSDKSLRFTQMQKAGFLYYEDLV 300

Qy        301 SCVNRPEAEAVSMLVKEAVVTFLPDALVTMTGGFRRGKMTGHDVDFLITSPEATEDEEQQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SCVNRPEAEAVSMLVKEAVVTFLPDALVTMTGGFRRGKMTGHDVDFLITSPEATEDEEQQ 360

Qy        361 LLHKVTDFWKQQGLLLYCDILESTFEKFKQPSRKVDALDHFQKCFLILKLDHGRVHSEKS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LLHKVTDFWKQQGLLLYCDILESTFEKFKQPSRKVDALDHFQKCFLILKLDHGRVHSEKS 420

Qy        421 GQQEGKGWKAIRVDLVMCPYDRRAFALLGWTGSRQFERDLRRYATHERKMMLDNHALYDR 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GQQEGKGWKAIRVDLVMCPYDRRAFALLGWTGSRQFERDLRRYATHERKMMLDNHALYDR 480

Qy        481 TKRVFLEAESEEEIFAHLGLDYIEPWERNA 510
              ||||||||||||||||||||||||||||||
Db        481 TKRVFLEAESEEEIFAHLGLDYIEPWERNA 510

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Modak et al. (The Journal of Biochemistry (1982), 257(24), 15105-15109; Reference V).as evidenced by Motea et al. (Biochimica et Biophysica Acta (2010), 1804, 1151–1166; Reference U).
Modak teaches a TdT enzyme(s) obtained from calf thymus is capable of being photoisomerized with ultraviolet light (p15105, subheading “Enzymes” and “Ultraviolet Irradiation and SDS-Polyarcylamide Gel Electrophoresis”), anticipating claims 1 and 3.
Regarding claim 1, Modak is silent regarding the modification of any particular amino acid residue. However,  Motea teaches that TdT is post-translationally modified in cells such as by phosphorylation (p1162, subheading 6). Therefore, Modak as evidenced by Motea anticipates the embodiment of post-translation modification for the modified amino acid residues of claim 1.
Regarding claim 2, the calf thymus of Modak (i.e. bovine or Bos taurus) (Sbjct) is about 81% identical to SEQ ID NO: 1 of the instant application (Query) as forth by the appended NCBI BLAST sequence search, and so anticipates claim 2 and alternatively anticipates the modified amino acid residues (relative to SEQ ID NO: 1) of claim 1:

    PNG
    media_image1.png
    667
    772
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Efcavitich et al. (US 2016/108382; provided in the IDS dated 11/19/2019) in view of Church et al. (WO 2014/014991; provided in the IDS dated 11/19/2019) and Hoppmann et al. (ChemBioChem (2011), 12, 2555-2559; provided in the IDS dated 11/19/2019).
Efcavitich teaches several species of terminal deoxynucleotidyl transferase as set forth in polypeptide sequences of SEQ ID NO: 1, 3, 5, 7, and 9 (see pages 4-8)., Efcavitich teaches controlling the addition of nucleotides to a single-stranded polynucleotide by utilizing 3’ hydroxyl blocked nucleotides which pauses synthesis with the addition of each new base (¶0005, Fig. 2, ¶0008, and ¶0025), reading on claim 1 and reading in-part on claim 7.
Regarding claims 1 and 2, SEQ ID NO: 9 of Efcavitich is directed towards the murine TdT and 99.6% identical to SEQ ID NO: 1 of the instant application (also see ¶0026), as forth by the appended ABSS sequence search, and so anticipates claim 2 and alternatively anticipates the modified amino acid residues (relative to SEQ ID NO: 1) of claim 1:
Regarding claim  2, SEQ ID NO: 9 of Efcavitich is directed towards the murine TdT and 99.6% identical to SEQ ID NO: 1 of the instant application (also see ¶0026), as forth by the appended ABSS sequence search, and so reads on claim 2 and alternatively reads on the modified amino acid residues (relative to SEQ ID NO: 1) of claim 1:
RESULT 2
US-14-918-212-9
; Sequence 9, Application US/14918212
; Publication No. US20160108382A1
; GENERAL INFORMATION
;  APPLICANT: Molecular Assemblies, Inc
;  APPLICANT:Efcavitich, J. W.
;  APPLICANT:Sylvester, Juliesta E.
;  TITLE OF INVENTION: MODIFIED TEMPLATE-INDEPENDENT ENZYMES FOR POLYDEOXYNUCLEOTIDE
;  TITLE OF INVENTION:SYNTHESIS
;  FILE REFERENCE: MOLA-002/01US 31144/22
;  CURRENT APPLICATION NUMBER: US/14/918,212
;  CURRENT FILING DATE: 2015-10-20
;  PRIOR APPLICATION NUMBER: 62/065976
;  PRIOR FILING DATE: 2014-10-20
;  NUMBER OF SEQ ID NOS: 9
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 9
;  LENGTH: 510
;  TYPE: PRT
;  ORGANISM: Mus musculus
US-14-918-212-9

  Query Match             99.5%;  Score 2635;  DB 14;  Length 510;
  Best Local Similarity   99.6%;  
  Matches  508;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 MDPLQAVHLGPRKKRPRQLGTPVASMPYDIRFRDLVLFILEKKMGTTRRAFLMELARRKG 60
              ||||||||||||||||||||||||| ||||||||||||||||||||||||||||||||||
Db          1 MDPLQAVHLGPRKKRPRQLGTPVASTPYDIRFRDLVLFILEKKMGTTRRAFLMELARRKG 60

Qy         61 FRVENELSDSVTHIVAENNSGSDVLEWLQLQNIKASSEFELLDISWLIECMGAGKPVEMM 120
              |||||||||||||||||||||||||||||||||||||| |||||||||||||||||||||
Db         61 FRVENELSDSVTHIVAENNSGSDVLEWLQLQNIKASSELELLDISWLIECMGAGKPVEMM 120

Qy        121 GRHQLVVNRNSSPSPVPGSQNVPAPAVKKISQYACQRRTTLNNYNQLFTDALDILAENDE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GRHQLVVNRNSSPSPVPGSQNVPAPAVKKISQYACQRRTTLNNYNQLFTDALDILAENDE 180

Qy        181 LRENEGSCLAFMRASSVLKSLPFPITSMKDTEGIPCLGDKVKSIIEGIIEDGESSEAKAV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LRENEGSCLAFMRASSVLKSLPFPITSMKDTEGIPCLGDKVKSIIEGIIEDGESSEAKAV 240

Qy        241 LNDERYKSFKLFTSVFGVGLKTAEKWFRMGFRTLSKIQSDKSLRFTQMQKAGFLYYEDLV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LNDERYKSFKLFTSVFGVGLKTAEKWFRMGFRTLSKIQSDKSLRFTQMQKAGFLYYEDLV 300

Qy        301 SCVNRPEAEAVSMLVKEAVVTFLPDALVTMTGGFRRGKMTGHDVDFLITSPEATEDEEQQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SCVNRPEAEAVSMLVKEAVVTFLPDALVTMTGGFRRGKMTGHDVDFLITSPEATEDEEQQ 360

Qy        361 LLHKVTDFWKQQGLLLYCDILESTFEKFKQPSRKVDALDHFQKCFLILKLDHGRVHSEKS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LLHKVTDFWKQQGLLLYCDILESTFEKFKQPSRKVDALDHFQKCFLILKLDHGRVHSEKS 420

Qy        421 GQQEGKGWKAIRVDLVMCPYDRRAFALLGWTGSRQFERDLRRYATHERKMMLDNHALYDR 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GQQEGKGWKAIRVDLVMCPYDRRAFALLGWTGSRQFERDLRRYATHERKMMLDNHALYDR 480

Qy        481 TKRVFLEAESEEEIFAHLGLDYIEPWERNA 510
              ||||||||||||||||||||||||||||||
Db        481 TKRVFLEAESEEEIFAHLGLDYIEPWERNA 510

Regarding claim 3, Efcavitich does not teach the TdT of claim 1, wherein the engineered TdT is photoisomerable. Regarding claim 4, Efcavitich does not teach the TdT of claim 3, wherein one, or more amino acid residues of the TdT are substituted with a non-naturally occurring amino acid comprising a reactive group that can be chemically crosslinked. Regarding claim 5, Efcavitich does not teach the TdT of claim 4 wherein the chemically reactive amino acid is crosslinked to a photoswitchable moiety. Regarding claim 6, Efcavitich does not teach the TdT of claim 5, wherein the photoswitchable moiety is an azobenzene derivative. Regarding claim 7, Efcavitich does not teach the TdT of claim 6, wherein the azobenzene derivative regulates/gates entry or binding of a mononucleotide to the active site of TdT. Regarding claim 8, Efcavitich does not teach wherein the azobenzene derivative is modified by a chemically reactive group. Regarding claim 12, Efcavitich does not teach the TdT of claim 1 wherein the one, or more amino acid residues of the TdT comprise an azobenzene derivative that is capable of cross-linking at least two amino acid residues of the TdT. Regarding claim 16, Efcavitich does not teach the TdT of claim 12, wherein the cross-linking azobenzene derivative comprises orthogonal click reactive groups at each end. Regarding claim 13, Efcavitich does not teach The TdT of claim 12, wherein the cross-linking azobenzene derivative regulates/gates the translocation, or ratcheting, of the TdT along the single-stranded polynucleotide thereby inhibiting the addition of a mononucleotide to the strand. 
Church teaches that TdT can have their basic polymerase function, base-specificity or fidelity programmable by light by incorporating an azobenzene amino acid into the active site of the polymerase or 5' 3' exonuclease domains (if present), being advantageous to making oligonucleotides at high speed, low cost, requires the use of fewer toxic chemicals, and enhanced portability and ability to interleave DNA biochemistry with de novo synthesis (p18, lines 15-23, and citing the teachings of Hoppmann), reading on claims 3-7, 12, and 13.
Hoppmann teaches an azobenzene derivative compound, useful as a photoisomerable unit for reversibly controlling protein bioactivity (the paragraph left of Scheme 2). Hoppmann teaches an azobenzene compound which comprises a clickable vinyl group, which is conjugated to a protein and then photoreacts under appropriate conditions with a cysteine on the protein such the azobenzene compound is then crosslinked to the protein (scheme 2), reading on claims 3-8, and 12, 13. Hoppmann teaches methods of preparing the azobenzene derivative compound, coupling to the protein, and photoisomerization of the azobenzene compound (p2555, sentence starting “We describe here the design…” through paragraph ending “…(see the Supporting Information)” on p2557), reading on claims 3-8, 12, and 13.
Regarding claims 3-8, 12, and 13, it would have been obvious before the invention was filed to chemically modify the TdT enzyme of Efcavitich with the photoisomerable azobenzene of Hoppmann in view of Church such as to regulate the controlled addition of nucleotides to the TdT enzyme of Efcavitich. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Efcavitich and Church are directed towards TdT enzymes, Church expressly considers conjugating azobenzene derivative compounds with TdT enzymes, and because Church cites the teachings of Hoppmann wherein Hoppmann teaches detailed methods of. preparing the azobenzene derivative compound, coupling to the protein, and photoisomerization of the azobenzene compound  The skilled artisan would have been motivated to do so because Church teaches that the chemical modification would likely be advantageous when making oligonucleotides at high speed, low cost, requires the use of fewer toxic chemicals, and enhanced portability and ability to interleave DNA biochemistry with de novo synthesis
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 14, 15, 17, 19, 20, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Efcavitich, Church, and Hoppmann as applied to claims 1, 4, 12, and 13 above, and further in view of Gouge et al. (J. Mol. Biol. (2013), 425, p4335-4352; provided in the IDS dated 1/02/2020).
The teachings of Efcavitich, Church, and Hoppmann are relied upon as set forth above. Hoppmann as cited above, reads on the azobenzene derivative compound of claim 17 capable of crosslinking two residues and reads on the photoswitchable azobenzene moiety of claim 45, wherein the azobenzene molecule is modified and the modification comprises introduction of an attachment site for a click reactive group and introduction of an attachment site for an amino acid side chain.
Regarding claim 14, Efcavitich, Church, and Hoppmann do not teach The TdT of claim 13, wherein the at least 2 amino acid residues comprising the cross-linking azobenzene derivative are located in the loop of the TdT protein associated with DNA ratcheting function. Regarding claim 15, Efcavitich, Church, and Hoppmann do not teach The TdT of claim 14, wherein the at least two amino acid residues are located at positions D399 and K403 and/or K387 and D491 of SEO ID NO 1, or a sequence with at least 50% identity to SEQ ID NO: 1. Regarding claim 17, Efcavitich, Church, and Hoppmann does not teach The TdT of claim 12, wherein the cross-linking azobenzene derivative comprises a reactive group capable of cross-linking a cysteine or selenocysteine residue located in the loop of the TdT protein associated with DNA ratcheting function. Regarding claim 19, Efcavitich, Church, and Hoppmann do not teach The TdT of claim 1, wherein one, or more, amino acid residues associated with the two metal binding sites/pockets of the TdT are modified whereby each metal binding site/pocket binds a distinct, specific metal ion required for ratcheting of the TdT along the single stranded polynucleotide, resulting in a TdT capable of attaching a mononucleotide to the 3° end of a single- stranded polynucleotide. Regarding claim 20 and 45, Efcavitich, Church, and Hoppmann do not teach The TdT of claim 1, wherein one, or more amino acid residues of the TdT comprise an azobenzene derivative that is capable of cross-linking at least two amino acid residues of the TdT located in the loop of the TdT protein associated with DNA ratcheting function, and wherein one, or more, amino acid residues associated with the two metal binding sites/pockets of the TdT are modified, whereby each metal binding site/pocket binds a distinct, specific metal ion, resulting in a TdT capable of attaching a mononucleotide to the 3’ end of a single-stranded polynucleotide. 
Gouge teaches crystal structures of eukaryotic TdT in the pre-catalytic state, the post catalytic state, and in intermediate competent state wherein the competent state is regulated by dMAPcPP and divalent cations (Abstract). Gouge teaches that D399 and K403 in the C-terminal portion of Loop 1 form a salt bridge that mediates the insertion of the L398 sidechain between two nucleobases (p4348, paragraph starting “In the pre- and post-catalytic states…”), reading on claims 9, 10, 14, 15, and 17. Gouge teaches that the salt bridge at D339 and K403 is associated with a divalent metal cation binding site (Fig. 1a and Fig. 2c), reading on claims 19, 20, and 45. Gouge teaches that mutagenizing proteins can be accomplished via commercial kits (paragraph spanning p4348-4339), reading on claims
Regarding claims 14, 15, 17, 19, and 20, and 45, It would have been obvious before the invention was made to further substitute either D399 or K403 of the TdT enzyme of Efcavitich with a cysteine in view of Gouge, Church, and Hoppmann. A person of ordinary skill in the art would have had a reasonable expectation of success in because both Efcavitich and Gouge are directed towards TdT enzyme(s), Church expressly considers conjugating azobenzene derivative compounds with TdT enzymes, because Gouge teaches several crystal structure of the TdT enzyme thus specifying the importance of D399 and K403 in the catalytic mechanism of the TDT enzyme, because Gouge teaches that teaches that mutagenizing proteins can be accomplished via commercial kits, and because Hoppmann teaches that the azobenzene derivative and clickable compound would attach to a cysteine. The skilled artisan would have been motivated to do so because Gouge teaches that D399 and K403 in the C-terminal portion of Loop 1 form a salt bridge that mediates the insertion of the L398 sidechain between two nucleobases, and so substitution at either D399 or K403 to a cysteine such as to attach the azobenzene compound of Hoppmann and crosslinking these residues together would likely be advantageous to further study the mechanistic role of loop 1 of TdT with the TdT of Efcavitich. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 9-11 is rejected under 35 U.S.C. 103 as being unpatentable over Efcavitich, Church, Hoppmann, and Gouge as applied to claims 1 and 4 above, and further in view of Delarue et al. (EMBO Journal (2002), 21(3), 427-439; provided in the IDS dated 1/02/2020).
The teachings of Efcavitich, Church, Hoppmann, and Gouge are relied upon as set forth above.
	Regarding claim 9, Efcavitich, Church, and Hoppmann do not teach The TdT of claim 4, wherein the substituted amino acid residues are residues exposed on the surface of the TdT protein or are residues that do not interfere with the enzymatic activity of the TdT protein.  Regarding claim 10, Efcavitich, Church, and Hoppmann do not teach The TdT of claim 4, wherein the substituted amino acid residues are residues exposed on the surface of the TdT protein or are residues that do not interfere with the enzymatic activity of the TdT protein. Regarding claim 11 (as well as claims 9 and 10), Efcavitich, Church, Hoppmann, and Gouge do not teach substituting the embodiment of a cysteine at lysine 199 and lysine 250 in a terminal deoxynucleotidyl transferase.
	Delarue teaches a crystal structure of murine terminal deoxynucleotidyl transferase, with or without bound oligonucleotide primer (Abstract). Delarue teaches that the stability of helices α1- α4, corresponding to residues 160-240, is likely mediated by salt bridges between Glu177 and Lys250, Asp173 and Lys 199 (Fig. 2 and p428, paragraph starting “The index finger domain…”), reading on claim 11. 
Regarding claims 9-11, It would have been obvious before the invention was made to further substitute the Lys199 and Lys250 in the murine TdT enzyme of Efcavitich with cysteine residues in view of Church, Hoppmann, and Gouge. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Efcavitich and Delarue are directed towards the murine TdT enzyme, because Delarue teaches several crystal structures of the TdT enzyme and specifies the importance of Lys199 and Lys250 as a putative salt bridge, because Gouge teaches that teaches that mutagenizing proteins can be accomplished via commercial kits, and because Hoppmann teaches that the azobenzene derivative and clickable compound would attach to a cysteine. The skilled artisan would have been motivated to do so because Delarue teaches that Lys199 and Lys250 likely form salt bridges with Asp173 and respectively, and so substitution at either Lys199 and Lys250 to a cysteine such as to attach the azobenzene compound of Hoppmann and crosslinking these residues together would likely be advantageous to further study the mechanistic role of alpha helix stability with the TdT of Efcavitich. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Efcavitich, Church, Hoppmann, and Gouge as applied to claims 1, 20, and 45 above, and further in view of Poloni et al.  (Chem. Eur. J. (2014), 20, 946-951; Reference W) and Magnus et al. (J. Am. Chem. Soc (1993), 115, 9347-9348; Reference X).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.
The teachings of Efcavitich, Church, Hoppmann, and Gouge are relied upon as set forth above.
Regarding claim 50, Efcavitich, Church, Hoppmann, and Gouge do not teach the azobenzene moiety of claim 45 wherein the stricture comprises the structure of: 

    PNG
    media_image2.png
    364
    382
    media_image2.png
    Greyscale

Poloni teaches a composition and methods of making photoisomerable azobenzene derivatives, a capable of Staudinger-Bertozzi (clickable or click chemistry) reactions (Abstract). Poloni teaches that adding a dialkylamine (i.e. -NEt2 to azobenzene derivatives is shifts the absorbance band of  azobenzene compounds from ultraviolet to visible light (e.g. Abs > 400 nm), and is advantageous to overcome the limitations of ultraviolet light in a biological setting such as light scattering and cellular toxicity (paragraph spanning p946-947, also scheme 1 and Fig. 2), reading in part on the dialkylamine azobenzene derivative compound of claim 50. Poloni teaches attaching compound 3 to an azide-coated quartz slide (Scheme 4), reading in part on the azide azobenzene derivative compound of claim 50.
Magnus teaches methods of directly conjugating an azide to the N-alkyl group of N, N-dialkylarylamindes (Abstract, and Table 1 #1-6), reading on the compound of claim 50
Regarding claim 50, it would have been obvious before the invention was made to substitute the vinyl group in Hoppmann’s azobenzene compound with the separate dialkylamine azobenzene compound of Poloni further comprising a terminal azide to conjugate to Efcavitich’s murine TdT in view of Magnus. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Hoppmann and Poloni are directed towards photoisomerable azobenzene compounds, and because Magnus teaches methods of directly conjugating an azide to the N-alkyl group of N, N-dialkylarylamindes. The skilled artisan would have been motivated to do so because "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06. In this case, the utility of azide groups (for click chemistry reactions with azobenzene compounds) and dialkylamine groups (to redshift the absorbance spectrum of azobenzene compounds from ultraviolet to visible light), and to the combination of these two moieties into a single compound must be held prima facie obvious absent any showing to the contrary.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed 

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653